DLA Piper LLP (US) 1251 Avenue of the Americas, 27th Floor New York, New York10020-1104 www.dlapiper.com David E. Weiss david.weiss@dlapiper.com T212.335.4957 F212.884.8557 December 22, 2008 VIA EDGAR Barbara Jacobs, Assistant Director Office of Computers and Online Services Division of Corporation Finance Securities and Exchange Commission 100 F Street, N.E., Mail Stop 4561 CF/AD8 Washington, D.C. 20549 Re: Cover-All Technologies Inc. Registration Statement on Form S-1 File No. 333-[] Filed December 22, 2008 Dear Ms.
